        Case 2:17-cr-00088-JAD-GWF Document 62 Filed 11/16/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:17-cr-00088-JAD-GWF
 4
                   Plaintiff,                          ORDER
 5
            v.
                                                                ECF No. 61
 6
     MELVIN KILLINGS,
 7
                   Defendant.
 8
 9          Based on the parties stipulation and good cause appearing, IT IS ORDERED that
10   the revocation hearing currently scheduled for Monday, December 21, 2020 at 3:00 p.m., be
11   vacated and continued to February 22, 2021, at 2:00 p.m.
12
13          DATED this 16th day of November 2020.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
